Delivered to the Senate February 24, 1898.
Under the provisions of Section 3 of Article X of the Constitution, and pursuant to a resolution of the Senate, the Justices of the Supreme Court gave the following opinion relative to the Narragansett Indians.
The opinion involves the constitutionality and construction of chapter 800 of the Public Laws, passed March 31, 1880, and chapter 897, passed June 3, 1881, which are substantially as follows: —
Sec. 1 of chapter 800, provided for the appointment of three commissioners.
"SEC. 2. Said commissioners are hereby authorized, empowered and directed, for and in behalf of the state, to *Page 714 
negotiate with and purchase from the Narragansett tribe of Indians all their common tribal lands, now contained within the Indian reservation, so-called, as bounded A.D. 1709, and all their other tribal rights and claims, of whatsoever name and nature, for a sum not exceeding five thousand dollars; and for and in behalf of the state to receive from the council of said tribe a quitclaim deed to the state of all said lands, rights and claims; which deed, executed and delivered by the council of said tribe, or by a majority of them, to said commissioners, shall vest in the state all the right, title, interest and property of said tribe in and to the premises so quit-claimed as aforesaid; and said deed shall be recorded in the record of deeds in the office of the town clerk in the town of Charlestown, and immediately thereafter shall be deposited with the secretary of state: provided, however, that the right to use and occupy, for purposes of religious worship, the Indian meeting-house and the lot of land, containing about two acres, upon which the same now stands, together with a suitable right of way, to be laid out, bounded and defined by said commissioners, leading to and from said lot of land and the nearest highway, is hereby granted to the religious society now occupying said meeting-house, during such time as they shall use the same for the purposes of religious worship."
Sections 2, 3, 4, 5, 6, 7, 8, relate to platting these lands, the distribution of the purchase money among members of the tribe, and other details of the work of the commission.
"SEC. 9. From and after the passage of this act, the tribal authority of the Narragansett tribe of Indians shall cease, except for the purpose of carrying the provisions of this act into full effect; and all persons who may be members of said tribe shall cease to be members thereof, except as aforesaid, and shall thereupon and thereafter be entitled to all the rights and privileges, and be subject to all the duties and liabilities to which they would have been entitled or subject had they never been members of said tribe: provided, however, that all members of said tribe who shall at that time be paupers, and all members of said tribe who shall *Page 715 
thereafter, and before gaining settlement in any town, become paupers, shall be held and considered state paupers to all intents and purposes: and provided, also, that settlement of any member of said tribe in any town, prior to the confirmation and establishment of said report and plat, shall in no event be construed as a part of the time for gaining such settlement in such town."
Section 10 exempted members of the tribe from actions for prior debts, and provided for the relief of any who were poor debtors and under commitment for such prior debts.
Sections 11 and 12 repealed certain provisions of the General Statutes and Public Laws, and provided for the time when the act should take effect.
Chapter 897 empowered the Supreme Court to adjourn proceedings on the commissioners' report, and made additional provisions for confirmation of the report, for the payments of shares of the money derived from the sale of the lands to married women, minors and heirs of deceased persons, for the protection of these shares from attachment, and for other details of the general plan.